COURT OF 
APPEALS
SECOND DISTRICT OF TEXAS
FORT 
WORTH
 
NO. 
2-04-348-CV
  
  
ROGELIO 
ORTEGA                                                                 APPELLANT
  
V.
  
WORRY 
FREE SERVICE, INC.                                                     APPELLEE
 
 
----------
 
FROM 
THE 348TH DISTRICT COURT OF TARRANT COUNTY
 
----------
 
MEMORANDUM OPINION1 AND JUDGMENT
------------
        On 
November 16, 2004 and December 10, 2004, we notified appellant, in accordance 
with rule of appellate procedure 42.3(c), that we would dismiss this appeal 
unless the $125 filing fee was paid.  Tex. R. App. P. 42.3(c).  Appellant 
has not paid the $125 filing fee.  See Tex. R. App. P. 5, 12.1(b).
        Because 
appellant has failed to comply with a requirement of the rules of appellate 
procedure and the Texas Supreme Court's order of July 21, 1998,2 
we dismiss the appeal.  See Tex. 
R. App. P. 42.3(c), 43.2(f).
        Appellant 
shall pay all costs of this appeal, for which let execution issue.  See
Tex. R. App. P. 5.
    
  
                                                                  PER 
CURIAM
  
  
PANEL 
D: MCCOY, J.; CAYCE, C.J.; and LIVINGSTON, J.
 
DELIVERED: 
January 13, 2005

NOTES
1.  
See Tex. R. App. P. 47.4.
2.  
July 21, 1998 “Order Regarding Fees Charged in Civil Cases in the Supreme 
Court and the Courts of Appeals,” 971-972 S.W.2d (Tex. Cases) XXXVIII (1998).